DETAILED ACTION
Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Nicolas Seckel on 03/21/2022.
The application has been amended as follows:
In the claims:
Cancel claims 1-56.
Add new claims listed below:

57. A photoelectric conversion device comprising:
a conversion component and an optics component;
wherein the conversion component comprises a plurality of solar cells, each of the plurality of solar cells comprising crystalline silicon and non-crystalline silicon, and, at a predetermined distance from a light incident surface of the respective solar cell, an interface formed by surfaces of crystalline and non-crystalline silicon, said interface having significant doping, and the predetermined distance selected to correspond with a respective predetermined wavelength, 
wherein the respective predetermined wavelength corresponds to an energy value capable of generating a number of secondary electrons within or around the 
wherein the doping of the interface forms an electric field that tends to prevent recombination of said number of secondary electrons,
wherein the optics component comprises a lens having a diffraction grating and capable of and configured to split, diffract, and concentrate incident light into each of the respective predetermined wavelengths associated with each of the plurality of solar cells;
wherein the optics component further comprises a down-converter and an up-converter for converting ultraviolet and infrared wavelengths of the incident light, respectively, to each of the respective predetermined wavelengths.
58. The photoelectric conversion device of claim 57, wherein the down-converter comprises silicon nanocrystals or rare earth ions.
59. The photoelectric conversion device of claim 2, wherein the silicon nanocrystals or rare earth ions are embedded within a front surface of the down-converter.
60. The photoelectric conversion device of claim 57, wherein the up-converter is arranged between the lens and the plurality of solar cells.
61. The photoelectric conversion device of claim 57, wherein the down-converter and the lens are formed as an integral component.
62. The photoelectric conversion device of claim 57, wherein the up-converter is configured to laterally deviate the trajectory of a beam of a respective predetermine wavelength onto a respective solar cell.

64. The photoelectric conversion device of claim 57, wherein the interface is formed by nanoscale crystal defects and doping impurities.
65. The photoelectric conversion device of claim 57, wherein the optics component is configured to direct a portion of incident light to a use not associated with the plurality of solar cells or to photoelectric conversion.


Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest a device having a plurality of cells combined with an optics component where the cells each have crystalline silicon and non-crystalline silicon interfaces that function to generate secondary electrons from excess energy remaining from the generation of a primary electron, and also having a electric field formed from interface doping that prevents recombination of secondary electrons.
Further search and review of the prior art did not reveal any embodiments thereof or motivations to modify in such ways.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY - FRIDAY, 9:00am - 5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721